Case: 12-60378       Document: 00512281764         Page: 1     Date Filed: 06/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2013
                                       No. 12-60378
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

JOHNNY WINTERS, JR.,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                No. 2:10-CR-153-1




Before STEWART, Chief Judge, SMITH and WIENER, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*
       Johnny Winters, Jr., was convicted of conspiracy to distribute more than
500 grams of cocaine and more than 28 grams of cocaine base, violating 21
U.S.C. §§ 841(a)(1) and (b)(1)(B) and 846, and possession of a firearm by a felon,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-60378      Document: 00512281764        Page: 2    Date Filed: 06/20/2013




                                     No. 12-60378

violating 18 U.S.C. § 922(g)(1). He was sentenced to 121 months for the con-
spiracy and 120 months for the firearm possession, to be served concurrently. He
appeals, and we affirm.


                                            I.
      About 1999, government agents began investigating a drug-trafficking ring
run by Quincy Terry. Drug Enforcement Administration (“DEA”) wiretaps
revealed DiCarlos Henderson’s role as a supplier to several individuals, includ-
ing Winters. Officials reviewed intercepted calls and electronic communications
between Winters and Henderson, who attempted to contact each other thirty-
four times in early 2010. The communications included inquiries as to purchase,
pricing, and the status of Henderson’s supply.
      In March 2010, officials arrested Terry and Henderson while they were
cooking crack-cocaine. They were found in possession of 3,030.90 grams of pow-
der cocaine, 547.91 grams of crack, and various drug paraphernalia, including
scales, cooking supplies, and razor blades. Officials also seized a drug ledger
containing names of previously indicted conspiracy members and corresponding
information on past sales, including quantity, price, and payment dates. Agents
attributed one entry to Winters, who went by the street name “Slugga”: “Slug -
32,000 Pd Thur 24,000 owe 1,800.” Henderson explained that entry to mean
that Winters had purchased a kilogram of cocaine for $32,000, made an initial
$24,000 payment, later paid the remaining balance for the kilogram, and carried
a balance of $1,800 due to Henderson.1 Henderson testified that he sold cocaine


      1
         The government presented evidence that this conspiracy sold a kilogram of cocaine
for $32,000 and an ounce for $900.

                                            2
     Case: 12-60378       Document: 00512281764         Page: 3     Date Filed: 06/20/2013




                                       No. 12-60378

to Winters on three occasions: a kilogram of cocaine powder in December 2009
and two sales of four ounces in January 2010.
       In June 2010, agents obtained a search warrant for the residence of Timo-
thy Bankston, a suspected member of the conspiracy. When agents entered,
they found Winters and his girlfriend, Lanekia Brown, who was renting the
house from Bankston. Winters had spent the night there, and he and Brown
were sleeping on the couch when the agents arrived. Immediately, the agents
saw a pistol two inches from Winters’s leg and partially shoved between the
couch cushions. Agent Price, the lead investigator, asked Winters to move
toward him, and Winters placed his hands in the air and left the couch. Brown
later told the agents that the gun did not belong to her, nor did she keep guns
in her house. Winters denied knowledge of the gun.
       At a meeting later that day between Winters and Price, Winters admitted
that he knew Terry, although he denied involvement with Terry’s conspiracy.
Winters acknowledged that he purchased cocaine from Terry approximately six
times between 2005 and 2007 in amounts ranging from 2 to 4.5 ounces.2 Winters
stated that he purchased the cocaine in powder form and had someone else cook
it into crack-cocaine. In addition, he admitted to selling about one ounce of crack
per month between 2005 and 2007. Winters ended the meeting after refusing
to give the agents permission to search his house and music studio.
       Agents obtained a warrant to search the house for weapons. They discov-
ered, in plain sight, a surveillance system, digital scales with residue, razor
blades, zipper storage bags, measuring cups, baking soda, and marijuana debris


       2
         Besides the cocaine sales, Winters admitted that Terry also supported his music busi-
ness, loaning Winters $3,200.

                                              3
     Case: 12-60378      Document: 00512281764        Page: 4    Date Filed: 06/20/2013




                                     No. 12-60378

but no drugs or weapons.
      Winters was arrested about June 2010 and indicted in October. The Fri-
day before trial, Price discovered web pages for Winters on the social networking
websites Facebook and MySpace.3 On Winters’s Facebook page, Price found sev-
eral pictures of Winters and a photograph of what appeared to be firearms
stacked on hundreds of thousands of dollars. On Winters’s MySpace page, along
with pictures of Winters, there was a picture of wrapped packages that resem-
bled many kilograms of cocaine packaged for sale. Winters’s counsel was not
aware of the photographs until the first day of trial—the day before the gov-
ernment intended to introduce them.4 At trial, although neither of the parties
was able conclusively to identify the photos, they were admitted.


                                           II.
      We review evidentiary rulings for abuse of discretion. United States v.
Valencia, 600 F.3d 389, 416 (5th Cir. 2010). We affirm if any error is harmless
or did not substantially prejudice the rights of the defendant. Id. at 416–17. “In
a harmless error examination, we view the error in relation to the entire
proceeding, not merely in isolation. Reversal is not required unless there is a
reasonable possibility that the improperly admitted evidence contributed to the
conviction.” United States v. Hawley, 516 F.3d 264, 268 (5th Cir. 2008) (citations
omitted).



      3
         Social networking websites and personal blogs allow individuals to post and share
stories, pictures, and other media files found elsewhere on the internet.
      4
         The government explained that it had attempted to reach Winters’s counsel the day
before trial began.

                                            4
     Case: 12-60378       Document: 00512281764           Page: 5    Date Filed: 06/20/2013




                                       No. 12-60378

                                              A.
       Winters disputes the admission of the Facebook and MySpace photo-
graphs.5 We find merit in Winters’s argument that it was an abuse of discretion
to admit them, because the government failed to lay a proper foundation and
they were unfairly prejudicial.
       Federal Rule of Evidence 901 requires that “the proponent must produce
evidence sufficient to support a finding that the item is what the proponent
claims it is.”6 A photograph can be authenticated by someone other than the
photographer “if he recognizes and identifies the object depicted and testifies
that the photograph fairly and correctly represents it.” United States v. Clayton,
643 F.2d 1071, 1074 (5th Cir. Unit B Apr. 1981).
       To satisfy the rule of authentication, the government relied on Price’s tes-
timony that he had found the photos on Winters’s website and Winters’s conces-
sion that the websites were his. That was insufficient. The government offered
the photographs for more than their mere existence on Winters’s web pages; it
used them to suggest that Winters had possession and control of the pictured
weapons, money, and drugs; it suggested that “large quantities of cash . . . [are]
indicative of narcotics trafficking, [and are] relevant to the Government’s asser-
tion . . . that he is part of a drug trafficking conspiracy[.]”

       5
         Winters also appeals the admission of pictures from the same websites that show him
posing for rap music posters. Winters’s counsel, however, waived any claims about those pho-
tographs: At trial he specifically stated that he “wouldn’t oppose [photographs picturing Win-
ters] at all.” See United States v. Dodson, 288 F.3d 153, 160 (5th Cir. 2002) (describing
waiver).
       6
        See also United States v. Isiwele, 635 F.3d 196, 200 (5th Cir. 2011) (holding that proof
does not need to be conclusive, and any flaws go to the weight of the evidence rather than
admissibility); United States v. Barlow, 568 F.3d 215, 220 (5th Cir. 2009) (holding that testi-
mony of a knowledgeable person is sufficient).

                                               5
    Case: 12-60378      Document: 00512281764      Page: 6    Date Filed: 06/20/2013




                                   No. 12-60378

      A photograph’s appearance on a personal webpage does not by itself estab-
lish that the owner of the page possessed or controlled the items pictured.
Because Price was not able to recognize and identify the objects in the photos or
show that Winters, let alone any member of the Terry conspiracy, had possession
or control of the pictured items, a proper foundation was not laid.
      Nor can we ignore the failure of the court to exercise its discretion under
Federal Rule of Evidence 403 to “exclude relevant evidence if its probative value
is substantially outweighed by a danger of . . . unfair prejudice . . . [or] mislead-
ing the jury[.]” We recognize that “we must afford an especially high level of
deference to district courts in such circumstances.” United States v. Fields, 483
F.3d 313, 354 (5th Cir. 2007). Despite this high bar, the district court erred.
Because the content depicted in the photographs cannot be tied to Winters or the
Terry conspiracy, the photos have little probative value as to Winters’s involve-
ment in the conspiracy. Even more significantly, the pictures, depicting over-
whelming amounts of cash, several weapons with silencers, and substantial
amounts of cocaine packaged for distribution, are highly prejudicial.
      Although the photographs were erroneously admitted, we must affirm
“unless the ruling affected substantial rights of the complaining party.” Bocan-
egra v. Vicmar Servs., Inc., 320 F.3d 581, 584 (5th Cir. 2003); FED . R. CRIM . P.
52(a). The error is harmless if, after considering the whole record, we can say
that there is no “reasonable possibility that the improperly admitted evidence
contributed to the conviction.” United States v. Demmitt, 706 F.3d 665, 673 (5th
Cir. 2013) (internal citation and quotation omitted).
      We examine each of the convictions separately for harmlessness. Any
error did not affect the verdict as to the charge of felon in possession of a firearm.


                                          6
     Case: 12-60378       Document: 00512281764          Page: 7     Date Filed: 06/20/2013




                                       No. 12-60378

Even the photograph of weapons had no reasonable possibility of contributing
to the verdict, because the specific gun underlying the conviction was found next
to Winters, so the evidence of his guilt on that count was overwhelming, “and the
error would not have substantially influenced the jury’s verdict[.]” Hawley, 516
F.3d at 268.
       On the conspiracy conviction, though the admission of the photos was
error, independent evidence of Winters’s involvement in the conspiracy was so
overwhelming that the error was harmless. See United States v. Setser, 568 F.3d
482, 495 (5th Cir. 2009). Winters admitted to buying cocaine from Terry multi-
ple times between 2005 and 2007. He confessed that he had someone cook it into
crack and sold about an ounce per month during that period. Henderson testi-
fied that he sold Winters cocaine three times between 2009 and 2010, including
a sale of one kilogram. The drug ledger corroborated Winters’s purchases, sug-
gesting that he had paid several thousand dollars to the conspiracy and also
carried an outstanding balance. Phone records demonstrated that Winters con-
tinued to contact Henderson about purchasing additional cocaine in early 2010.
In addition, when agents searched Winters’s house, they found a four-camera
surveillance system, digital scales with residue, and razor blades.
       Winters does not dispute that he bought cocaine from Terry and Hender-
son, but he contends he had no intent to join their conspiracy. Although a con-
spiracy conviction requires more than a mere buyer-seller relationship, United
States v. Posada-Rios, 158 F.3d 832, 860 (5th Cir. 1998), “[t]he rule shields mere
acquirers and street-level users” from conspiracy penalties.7 Considering Win

       7
         United States v. Thomas, 690 F.3d 358, 366 (5th Cir.), cert. denied, 133 S. Ct. 673
(2012) (quoting United States v. Delgado, 672 F.3d 320, 333 (5th Cir.) (en banc), cert. denied,
                                                                                (continued...)

                                              7
     Case: 12-60378         Document: 00512281764          Page: 8     Date Filed: 06/20/2013




                                         No. 12-60378

ters’s admitted sales between 2005 and 2007, his purchase of a kilogram of
cocaine, and his prolonged cooperation with Henderson and Terry, this was not
a “single buy-sell agreement.” Delgado, 672 F.3d at 333.
       Similarly, although mere association with conspiracy members is insuffi-
cient, United States v. Robertson, 110 F.3d 1113, 1119 (5th Cir. 1997), “[t]he jury
can ‘infer the existence of a conspiracy from the presence, association, and con-
certed action of the defendant with others.’”8 Furthermore, the drug ledger is
significant: “Receiving fronted money in a drug deal is ‘strong evidence of mem-
bership in a conspiracy because it indicates a strong level of trust and an ongo-
ing, mutually dependent relationship.’” Delgado, 672 F.3d at 334 (quoting
Posada-Rios, 158 F.3d at 860) (internal quotations omitted). Considering the
entire proceeding, there was overwhelming evidence of Winters’s guilt on the
charges of conspiracy to distribute; thus, any error “would not have substantially
influenced the jury’s verdict,” and the admission of the photographs was harm-
less.9 United States v. Williams, 957 F.2d 1238, 1244 (5th Cir. 1992).


                                                B.
       Winters maintains that the district court erred in admitting photographs
and physical items from Henderson and Terry’s arrest. Winters avers, without
citing evidence rules or caselaw, that the government failed to tie him to the


       7
        (...continued)
133 S. Ct. 525 (2012)).
       8
           Id. (quoting United States v. Curtis, 635 F.3d 704, 719 (5th Cir. 2011)).
       9
         Because the admission of the evidence was harmless as to the convictions on both
counts, we decline to address Winters’s additional claims of error under Federal Rule of Crim-
inal Procedure 16 and Federal Rule of Evidence 404(b).

                                                8
     Case: 12-60378       Document: 00512281764           Page: 9    Date Filed: 06/20/2013




                                       No. 12-60378

Henderson-Terry drug bust, and it was thus prejudicial to admit that evidence.10
The court did not abuse its discretion.
       The evidence from the arrest was relevant under Federal Rule of Evidence
401’s broad test of “any tendency to make a fact more or less probable than it
would be without the evidence,” making it admissible under Rule 402. Because
Winters faced charges of conspiracy, he could be liable for the acts of his co-
conspirators in furtherance of the conspiracy. United States v. Payne, 99 F.3d
1273, 1278 (5th Cir. 1996). The drugs, paraphernalia, and drug ledger make it
more likely that Winters was communicating with conspiracy members for pur-
poses of distributing narcotics. Nor was there any error under Rule 403. The
court did not abuse its discretion in finding the probative value not substantially
outweighed by unfair prejudice.


                                              III.
       Winters disputes the sufficiency of the evidence on both counts.11 This

       10
          As part of Winters’s argument against the admission of this evidence, he claims addi-
tional prejudice resulting from a statement by the government, during closing argument, that
referred to Winters as the one arrested while cooking crack-cocaine. The prosecutor appears
to have mis-spoken, because he refers several other times during his closing to arresting Terry
and Henderson in the process of cooking. Even assuming the mis-statement was improper,
Winters failed to object at trial, so we review for plain error. See United States v. Robinson,
286 F. App’x 216, 222 (5th Cir. 2008) (per curiam) (reviewing prosecutor’s mis-statement for
plain error where party failed to object). This slip of the tongue did not affect Winters’s sub-
stantial rights, because “[a]ny prejudice from this statement is undercut by the prosecutor’s
contradictory statement[s]” immediately before, referencing that Henderson and Terry were
the ones caught cooking the crack. Id.
       11
         The elements of a 18 U.S.C. § 922(g) violation include finding “beyond a reasonable
doubt (1) that the defendant previously had been convicted of a felony; (2) that he possessed
a firearm; and (3) that the firearm traveled in or affected interstate commerce.” United States
v. Guidry, 406 F.3d 314, 318 (5th Cir. 2005). The elements of conspiracy to distribute are that
                                                                                  (continued...)

                                               9
    Case: 12-60378         Document: 00512281764          Page: 10      Date Filed: 06/20/2013




                                        No. 12-60378

court reviews sufficiency of the evidence under a highly deferential standard of
review, United States v. Harris, 293 F.3d 863, 869 (5th Cir. 2002), determining
not whether the outcome was correct but merely whether the verdict was reason-
able. United States v. Williams, 264 F.3d 561, 576 (5th Cir. 2001). Because we
already decided that the evidence, apart from the disputed photographs, was
overwhelming, we incorporate that analysis and conclude that “viewing the evi-
dence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); accord United States v. Vargas-
Ocampo, 711 F.3d 508, 511 (5th Cir. 2013) (citing Jackson, 443 U.S. at 319).


                                               IV.
       Winters contends that his trial counsel’s performance was constitutionally
deficient based on alleged failures (1) to make a reasonable effort to determine
the source of the Facebook and MySpace pictures; (2) to continue to object to the
evidence seized at Terry and Henderson’s arrest; and (3) to object when the gov-
ernment mis-spoke during closing argument.12 To succeed on an ineffective-
assistance-of-counsel (“IAC”) claim, a defendant must satisfy both prongs of a
two-part test: that performance was deficient, whereby “counsel made errors so
serious that counsel was not functioning as the ‘counsel’ guaranteed the defen-
dant by the Sixth Amendment[;]” and that the defendant was prejudiced, i.e.,


       11
          (...continued)
(1) there was an agreement between two or more people to possess contraband with the intent
to distribute and (2) that Winters knew of, (3) intended to join, and (4) voluntarily participated
in the conspiracy. United States v. Robertson, 110 F.3d 1113, 1118–19 (5th Cir. 1997).
       12
            The prosecution misstated that Winters was caught cooking crack-cocaine.

                                               10
    Case: 12-60378       Document: 00512281764          Page: 11     Date Filed: 06/20/2013




                                       No. 12-60378

“that counsel’s errors were so serious as to deprive the defendant of a fair trial.”
Strickland v. Washington, 466 U.S. 668, 687 (1984).” All of Winters’s claims fail
on the first prong.
       “To determine whether counsel’s performance was deficient, we must
measure it against an objective standard of reasonable performance based on
accepted professional norms.” Sonnier v. Quarterman, 476 F.3d 349, 357 (5th
Cir. 2007). In failing to determine the origin of the photograph, counsel did not
violate professional norms and thus did not perform deficiently. Although an
advocate has “a duty to make reasonable investigations . . .[,] a particular deci-
sion not to investigate must be directly assessed for reasonableness in all the
circumstances, applying a heavy measure of deference to counsel’s judgments.”
Wiggins v. Smith, 539 U.S. 510, 521-22 (2003) (quoting Washington, 466 U.S. at
691). Counsel’s course of action was reasonable, considering that he did not
receive the photos until the first day of trial.
       Nor was counsel deficient in his objection to the introduction of the evi-
dence from the Henderson and Terry arrest. Despite Winters’s claim on appeal,
counsel actively participated and fought the government’s attempt to enter the
evidence. Furthermore, the court, after hearing arguments, correctly deter-
mined that the drugs from the arrest were relevant and admissible; “trial coun-
sel did not render deficient performance by failing to make a futile objection.”13
       Because of Washington’s “high bar,” Harrington v. Richter, 131 S. Ct. 770,
788 (2011), we also decline to second-guess Winters’s attorney’s decision not to
object to the prosecutor’s mis-statement at closing argument. Whether to raise

       13
         Henderson v. Cockrell, 333 F.3d 592, 602 (5th Cir. 2003); see also Ries v. Quarterman,
522 F.3d 517, 530 (5th Cir. 2008) (“In order to show that counsel was deficient for failing to
object under the first prong of [Washington], the objection must have merit.”).

                                              11
    Case: 12-60378       Document: 00512281764        Page: 12     Date Filed: 06/20/2013




                                      No. 12-60378

objections during closing argument is a strategic decision. Walker v. United
States, 433 F.2d 306, 307 (5th Cir. 1970). For example, because “an objection
may tend to emphasize a particular remark to an otherwise oblivious jury, the
effect of objection may be more prejudicial than the original remarks of opposing
counsel.” Id.


                                            V.
       Winters urges that the government’s continued reference to the Terry
conspiracy as “this case” was unfairly prejudicial at trial. The government
acknowledges that Winters was charged in a separate indictment, but it con-
tends that because Winters was allegedly part of the same conspiracy as was
Terry, the reference is not factually incorrect.
       Allegations of prosecutorial misconduct are reviewed by deciding first
whether an improper remark was made and then whether it affected substantial
rights. United States v. McCann, 613 F.3d 486, 494 (5th Cir. 2010). “[W]e
review the propriety of the prosecution’s arguments de novo, [and] we review the
question of whether or not the defendant’s substantial rights were affected under
the abuse of discretion standard.” Id. Whether a statement was improper is
considered in light of the entire case.14 Even an improper comment, “standing
alone, would not justify a reviewing court to reverse a criminal conviction
obtained in an otherwise fair proceeding.”15 On the second step, whether the



       14
          United States v. Morrow, 177 F.3d 272, 300 (5th Cir. 1999) (per curiam); United
States v. Montoya-Ortiz, 7 F.3d 1171, 1179 (5th Cir. 1993).
       15
        United States v. Guidry, 456 F.3d 493, 505 (5th Cir. 2006) (quoting United States v.
Young, 470 U.S. 1, 11 (1985)).

                                            12
    Case: 12-60378       Document: 00512281764         Page: 13     Date Filed: 06/20/2013




                                      No. 12-60378

remarks affected substantial rights, this court considers “(1) the magnitude of
the statement’s prejudice, (2) the effect of any cautionary instructions given, and
(3) the strength of the evidence of the defendant’s guilt.”16
       Even assuming arguendo that the prosecution’s characterization was
improper, Winters’s substantial rights were not affected. First, the court’s
proper and undisputed instructions on the required elements of conspiracy,
including that the jury must find Winters’s intent and voluntary participation,
served to reduce any risk that the jury might find Winters guilty based on the
actions of others.17 Second, as we have already repeatedly noted, the govern-
ment presented a strong case with evidence specifically relating to Winters’s role
in the conspiracy. See id. at 497. Finally, the magnitude of any unfair prejudice
resulting from jury confusion does not outweigh the other factors. See Gallardo-
Trapero, 185 F.3d at 320–21.


                                            VI.
       The presentence report (“PSR”) calculated the amount of cocaine attrib-
utable to Winters, concluding that he should be assigned a base offense level of
28 for a conspiracy involving at least two but not more than 3.5 kilograms, plus
an increase of one for the offense of felon in possession of a firearm, resulting in
a base offense level of 29. See U.S.S.G. § 2D1.1(a)(5), (c)(6). The PSR suggested



       16
        United States v. Munoz, 150 F.3d 401, 415 (5th Cir. 1998) (quoting United States v.
Tomblin, 46 F.3d 1369, 1389 (5th Cir. 1995)).
       17
          See United States v. Garcia, 522 F.3d 597, 604 (5th Cir. 2008); United States v.
Gallardo-Trapero, 185 F.3d 307, 321 (5th Cir. 1999); see also McCann, 613 F.3d at 497 (noting
that we presume jurors follow instructions “unless there is an overwhelming probability that
the jury will be unable” to do so).

                                             13
    Case: 12-60378       Document: 00512281764          Page: 14     Date Filed: 06/20/2013




                                       No. 12-60378

a criminal history level of IV, yielding a guideline range of 121–151 months.
Winters received a sentence of 121 months.18
       At the sentencing hearing and in the filed objections to the PSR, Winters
objected to the base offense level, arguing that the government “greatly, grossly
overstated the amount of drugs for which Mr. Winters should be assessed.” Win-
ters’s counsel based this objection on the assertions that Henderson’s testimony
was not credible, the PSR relied on merely speculative evidence, and the jury
made no findings as to specific amounts. On appeal, Winters shifts his argu-
ment to dispute the specific weights and the calculations. As for the 2009 and
2010 transactions, Winters contends that Henderson testified to sales of four
ounces, rather than 4.5 ounces as discussed at sentencing. In addition, Winters
takes issue with the PSR’s calculation of seven, rather than six, sales between
2005 and 2007.
       Although we review underlying factual findings in sentencing for clear
error, United States v. Snell, 152 F.3d 345, 346 (5th Cir. 1998), we “normally will
not correct a legal error made in criminal trial court proceedings unless the
defendant first brought the error to the trial court’s attention,” Henderson v.
United States, 133 S. Ct. 1121, 1124 (2013). This rule exists to encourage parties
to raise their objections in the trial court, which is “in the best position to deter-
mine the relevant facts and adjudicate the dispute.” Puckett v. United States,
556 U.S. 129, 134 (2009). Because Winters failed to raise his objections—to the
use of 4.5 ounces instead of four, and seven versus six sales—so that the trial
court would be alerted to the potential error, we must review for plain error. To


       18
          Winters was also sentenced to 120 months, to run concurrently, for the conviction of
felon in possession of a firearm. He does not appeal that sentence.

                                             14
    Case: 12-60378    Document: 00512281764      Page: 15    Date Filed: 06/20/2013




                                  No. 12-60378

find reversible error under this difficult standard of review, there must be an
error, which is clear or obvious, and that affects the defendant’s substantial
rights. Id. at 135. “Fourth and finally, if the above three prongs are satisfied,
the court of appeals has the discretion to remedy the error—discretion which
ought to be exercised only if the error seriously affect[s] the fairness, integrity
or public reputation of judicial proceedings.” Id. (internal quotation marks
omitted).
      We can assume that there were errors that were plain in the calculation
of cocaine attributable to Winters; the government concedes as much on appeal.
We turn then to the third prong, or whether the error affected the outcome of the
trial. United States v. Escalante-Reyes, 689 F.3d 415, 424 (5th Cir. 2012) (en
banc). In light of the amount of cocaine Winters purchased, the parties agree
that the total offense level should have been 27 instead of 29, resulting in a cor-
rected guideline range of 100–125 months. Though Winters was sentenced at
the bottom of the incorrect range, he is subject to an enhanced penalty for a prior
felony drug conviction with a statutory minimum of 120 months. 21 U.S.C.
§ 841(b)(1)(B). The correct range would thus be 120–125 months instead of
121–151 months. Winters’s 121-month sentence is within the correct guideline
range and only one month more than the lowest possible sentence under the
statutory scheme. Under plain-error review, “where the resulting sentence falls
within both the correct and incorrect guidelines, we do not assume, in the
absence of additional evidence, that the sentence affects a defendant’s substan-
tial rights.” United States v. Blocker, 612 F.3d 413, 416 (5th Cir. 2010).
      The judgments of conviction and sentence are AFFIRMED.




                                        15